DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shaver et al (US PG Pub 2018/0150805).
In re Claim 1, Shaver discloses a diagnostic tool having a processor and a memory for determining a condition of a vehicle, the diagnostic tool comprising: an inspection unit including: a scanner acquiring a vehicle identification number (VIN) associated with the vehicle; and a camera capturing an image or video of the vehicle, a communication unit including: a transceiver transmitting and receiving messages and data to/from various components of a system environment, and a user interface unit including: a microphone recording a voice-inspection or communicating with the components of the system environment in a real time; and a speaker delivering the received messages and data to a user, wherein the diagnostic tool receives an inspection procedure transmitted from the system environment based on the acquired VIN, and inspects the vehicle according to the inspection procedure of the vehicle associated with the acquired VIN (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 2, Shaver discloses a diagnostic tool of claim 1, wherein the communication unit transmits the acquired VIN information to a remote server including a database, and receives basic information including the inspection procedure, and history information of the vehicle associated with the acquired VIN (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 3, Shaver discloses a diagnostic tool of claim 2, wherein the basic information includes a make, a model, a year, and a type of the vehicle, and the inspection procedure provided from a manufacturer of the vehicle, and the history information includes a previous inspection record including a maintenance record, and an accident record (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 4, Shaver discloses a diagnostic tool of claim 1, wherein the inspection unit further includes: a laser pointer measuring a size of a damage area of the vehicle; and a thermometer measuring a thermal data on a part of the vehicle (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 5, Shaver discloses a diagnostic tool of claim 4, wherein the diagnostic tool captures a still image or video of the vehicle under inspection, measures the size of the damage area of the vehicle, and transmits the captured still image or video and the measured size to store in a remote server including a database, and a cloud storage (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 6, Shaver discloses a diagnostic tool of claim 5, wherein the captured and measured data of the vehicle under inspection are compared to basic and history information of the vehicle, and a new health condition of the vehicle is determined (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 7, Shaver discloses a diagnostic tool of claim 6, wherein the new health condition of the vehicle under inspection is determined by communicating with an agent in real time through the microphone of the diagnostic tool and a service information for repairing the damage area of the vehicle is provided (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 8, Shaver discloses a method for determining a condition of an asset, the method comprising the steps of: capturing an identifier associated with the asset using a diagnostic tool; acquiring basic information including an inspection procedure provided from a manufacturer of the asset and history information of the asset associated with the captured identifier; inspecting an exterior and interior condition of the asset according to the acquired inspection procedure using the diagnostic tool; determining a new health condition of the asset by comparing the inspected exterior and interior condition to the acquired basic and history information of the asset; and providing the new health condition of the asset including a service information by communicating with a system environment in real time (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 9, Shaver discloses a method of claim 8 further comprising the steps of transmitting the captured identifier information to a remote server including a database, and receiving the basic information and the history information of the asset associated with the captured identifier (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 10, Shaver discloses a method of claim 8, wherein the identifier includes a vehicle identification number (VIN), a bar code or a QR code (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 11, Shaver discloses a method of claim 8, wherein the basic information includes a make, a model, a year, and a type of the asset, and the inspection procedure provided from the manufacturer of the asset, and the history information includes a previous inspection record including a maintenance record, and an accident record (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 12, Shaver discloses a method of claim 8 further comprising the step of capturing an image or video on the interior and exterior condition of the asset using a camera of the diagnostic tool (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 13, Shaver discloses a method of claim 12 further comprising the step of measuring a size of a damage area of the asset under inspection using a laser pointer of the diagnostic tool, and measuring a thermal data of the asset under inspection using a thermometer of the diagnostic tool (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 14, Shaver discloses a method of claim 13 further comprising the step of comparing the captured image or video and the measured size or thermal data of the asset to the basic and history information of the asset associated with the acquired identifier (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 15, Shaver discloses a method of claim 8 further comprising the step of diagnosing the new health condition of the asset and storing the new health condition of the asset under inspection in a remote server including a database, and a cloud storage (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 16, Shaver discloses a method of claim 8 further comprising the step of communicating with an agent sitting in a remote office for determining the new health condition of the asset in real time (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 17, Shaver discloses a method of claim 8, wherein the asset includes a vehicle or a machine tool (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 18, Shaver discloses a system for determining a condition of an asset, the system comprising: a diagnostic tool to: capture an identifier associated with the asset; acquire basic information including an inspection procedure provided from a manufacturer of the asset and history information of the asset associated with the captured identifier; inspect an exterior and interior condition of the asset according to the acquired inspection procedure; determine a new health condition of the asset; and communicate with a system environment for the new health condition of the asset in real time (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).
In re Claim 19, Shaver discloses a system of claim 18, wherein the asset includes a vehicle or a machine tool.
In re Claim 20, Shaver discloses a system of claim 18, wherein the identifier includes a vehicle identification number (VIN), a bar code or a QR code (Paragraphs [0028]-[0043], [0047]-[0064], [0074-0079]).


Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endras et al (US PG Pub 2016/0034590).
In re Claim 1, Endras discloses a diagnostic tool having a processor and a memory for determining a condition of a vehicle, the diagnostic tool comprising: an inspection unit including: a scanner acquiring a vehicle identification number (VIN) associated with the vehicle; and a camera capturing an image or video of the vehicle, a communication unit including: a transceiver transmitting and receiving messages and data to/from various components of a system environment, and a user interface unit including: a microphone recording a voice-inspection or communicating with the components of the system environment in a real time; and a speaker delivering the received messages and data to a user, wherein the diagnostic tool receives an inspection procedure transmitted from the system environment based on the acquired VIN, and inspects the vehicle according to the inspection procedure of the vehicle associated with the acquired VIN (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 2, Endras discloses a diagnostic tool of claim 1, wherein the communication unit transmits the acquired VIN information to a remote server including a database, and receives basic information including the inspection procedure, and history information of the vehicle associated with the acquired VIN (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 3, Endras discloses a diagnostic tool of claim 2, wherein the basic information includes a make, a model, a year, and a type of the vehicle, and the inspection procedure provided from a manufacturer of the vehicle, and the history information includes a previous inspection record including a maintenance record, and an accident record (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 4, Endras discloses a diagnostic tool of claim 1, wherein the inspection unit further includes: a laser pointer measuring a size of a damage area of the vehicle; and a thermometer measuring a thermal data on a part of the vehicle (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 5, Endras discloses a diagnostic tool of claim 4, wherein the diagnostic tool captures a still image or video of the vehicle under inspection, measures the size of the damage area of the vehicle, and transmits the captured still image or video and the measured size to store in a remote server including a database, and a cloud storage (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 6, Endras discloses a diagnostic tool of claim 5, wherein the captured and measured data of the vehicle under inspection are compared to basic and history information of the vehicle, and a new health condition of the vehicle is determined (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 7, Endras discloses a diagnostic tool of claim 6, wherein the new health condition of the vehicle under inspection is determined by communicating with an agent in real time through the microphone of the diagnostic tool and a service information for repairing the damage area of the vehicle is provided (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 8, Endras discloses a method for determining a condition of an asset, the method comprising the steps of: capturing an identifier associated with the asset using a diagnostic tool; acquiring basic information including an inspection procedure provided from a manufacturer of the asset and history information of the asset associated with the captured identifier; inspecting an exterior and interior condition of the asset according to the acquired inspection procedure using the diagnostic tool; determining a new health condition of the asset by comparing the inspected exterior and interior condition to the acquired basic and history information of the asset; and providing the new health condition of the asset including a service information by communicating with a system environment in real time (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 9, Endras discloses a method of claim 8 further comprising the steps of transmitting the captured identifier information to a remote server including a database, and receiving the basic information and the history information of the asset associated with the captured identifier (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 10, Endras discloses a method of claim 8, wherein the identifier includes a vehicle identification number (VIN), a bar code or a QR code (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 11, Endras discloses a method of claim 8, wherein the basic information includes a make, a model, a year, and a type of the asset, and the inspection procedure provided from the manufacturer of the asset, and the history information includes a previous inspection record including a maintenance record, and an accident record (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 12, Endras discloses a method of claim 8 further comprising the step of capturing an image or video on the interior and exterior condition of the asset using a camera of the diagnostic tool (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 13, Endras discloses a method of claim 12 further comprising the step of measuring a size of a damage area of the asset under inspection using a laser pointer of the diagnostic tool, and measuring a thermal data of the asset under inspection using a thermometer of the diagnostic tool (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 14, Endras discloses a method of claim 13 further comprising the step of comparing the captured image or video and the measured size or thermal data of the asset to the basic and history information of the asset associated with the acquired identifier (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 15, Endras discloses a method of claim 8 further comprising the step of diagnosing the new health condition of the asset and storing the new health condition of the asset under inspection in a remote server including a database, and a cloud storage (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 16, Endras discloses a method of claim 8 further comprising the step of communicating with an agent sitting in a remote office for determining the new health condition of the asset in real time (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 17, Endras discloses a method of claim 8, wherein the asset includes a vehicle or a machine tool (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 18, Endras discloses a system for determining a condition of an asset, the system comprising: a diagnostic tool to: capture an identifier associated with the asset; acquire basic information including an inspection procedure provided from a manufacturer of the asset and history information of the asset associated with the captured identifier; inspect an exterior and interior condition of the asset according to the acquired inspection procedure; determine a new health condition of the asset; and communicate with a system environment for the new health condition of the asset in real time (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 19, Endras discloses a system of claim 18, wherein the asset includes a vehicle or a machine tool (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).
In re Claim 20, Endras discloses a system of claim 18, wherein the identifier includes a vehicle identification number (VIN), a bar code or a QR code (Paragraphs [0011]-[0038], [0057-[0095], [0113]-[0159]).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIZO BINDA VILAKAZI whose telephone number is (571)270-3926. The examiner can normally be reached 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIZO B VILAKAZI/               Primary Examiner, Art Unit 3747